     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 1 of 46 Page ID #:1




 1    POMERANTZ LLP
      Jennifer Pafiti (SBN 282790)
 2
      1100 Glendon Avenue, 15th Floor
 3    Los Angeles, CA 90024
 4
      Telephone: (310) 405-7190
      Email: jpafiti@pomlaw.com
 5
 6    Attorney for Plaintiff
      - additional counsel on signature page -
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
      JOE W. MAY, Individually and on Behalf Case No.
12    of All Others Similarly Situated,
13
                                Plaintiff,         CLASS ACTION COMPLAINT
14
            v.
15
16
      KUSHCO HOLDINGS, INC.,
      NICHOLAS KOVACEVICH,                         JURY TRIAL DEMANDED
17    CHRISTOPHER TEDFORD,
18    JIM MCCORMICK, and CHRIS
      MARTIN.
19
20
                                Defendants.

21         Plaintiff Joe W. May (“Plaintiff”), individually and on behalf of all other persons

22   similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against
23
     Defendants, alleges the following based upon personal knowledge as to Plaintiff and
24
25   Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter
26
     alia, the investigation conducted by and through Plaintiff’s attorneys, which included,
27
28
     among other things, a review of the Defendants’ public documents, conference calls and

29
30
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 2 of 46 Page ID #:2



 1
     announcements made by Defendants, United States Securities and Exchange Commission

 2   (“SEC”) filings, wire and press releases published by and regarding KushCo Holdings,
 3
     Inc. (“KushCo” or the “Company”), analysts’ reports and advisories about the Company,
 4
 5   and information readily obtainable on the Internet. Plaintiff believes that substantial
 6
     evidentiary support will exist for the allegations set forth herein after a reasonable
 7
     opportunity for discovery.
 8
 9                          NATURE OF THE ACTION AND OVERVIEW
10
           1.     This is a federal securities class action on behalf of all persons and entities
11
12   who purchased or otherwise acquired KushCo securities between July 13, 2017 and April
13   9, 2019, both dates inclusive (the “Class Period”), seeking to recover damages caused by
14
     Defendants’ violations of the federal securities laws and to pursue remedies under Sections
15
16   10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule
17
     10b-5 promulgated thereunder, against the Company and certain of its top officials.
18
19         2.     KushCo was founded in 2010 and is headquartered in Garden Grove,
20   California. The Company was formerly known as Kush Bottles, Inc. and changed its name
21
     to KushCo Holdings, Inc. in September 2018.
22
23         3.     KushCo primarily engages in the wholesale distribution of packaging
24
     supplies in the United States, Canada, Europe, and internationally. KushCo offers pop-
25
26   top bottles; child resistant exit, paper exit, and foil barrier bags; tubes; and polystyrene,

27   silicone-lined polystyrene or glass containers. KushCo also provides vaporizer cartridges,
28
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 3 of 46 Page ID #:3



 1
     heating technologies, batteries, and disposable units; and hydrocarbon gases, including

 2   isobutene, n-butane, propane, ethanol, pre-mixes, custom blends, and other solvents.
 3
           4.     KushCo’s products are used by urban farmers, green house growers, and
 4
 5   medical and recreational cannabis dispensaries. In addition, KushCo operates a creative
 6
     design agency for cannabis and non-cannabis clients that provide brand strategy, design
 7
     and marketing, Web application development, and e-commerce solutions. KushCo sells
 8
 9   its products directly, as well as through website and re-distributors.
10
           5.     In the past several years, KushCo has expanded its services through the
11
12   acquisition of several companies in the cannabis industry. For example, in May 2017,
13   KushCo acquired CMP Wellness LLC (“CMP Wellness”), a privately-held manufacturer
14
     and distributor of Med-ePen brand vaporizer pens, cartridges, tanks, and accessories.
15
16   Then, in May 2018, KushCo acquired Summit Innovations, LLC (“Summit”), a distributor
17
     of hydrocarbon products, such as propane and butane, to the legal cannabis industry.
18
19   Finally, in July 2018, KushCo acquired The Hybrid Creative (“Hybrid”), a self-described
20   premier creative agency for cannabis ventures, including branding, marketing, web, and
21
     strategy.
22
23         6.      Throughout the Class Period, Defendants made materially false and
24
     misleading statements regarding the Company’s business, operational and compliance
25
26   policies. Specifically, Defendants made false and/or misleading statements and/or failed

27   to disclose that: (i) KushCo made material accounting errors in connection with its
28
     acquisitions of CMP Wellness, Summit, and Hybrid; (ii) as a result, KushCo’s previously
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 4 of 46 Page ID #:4



 1
     issued financial statements as of and for the fiscal years ended August 31, 2018 and August

 2   31, 2017, included in the Company’s Annual Reports on Form 10-K for such periods, and
 3
     financial statements as of and for the quarterly periods ended May 31, 2017, November
 4
 5   30, 2017, February 28, 2018, May 31, 2018 and November 30, 2018, included in the
 6
     Company’s Quarterly Reports on Form 10-Q for such periods, could not be relied upon;
 7
     (iii) KushCo’s net loss for the fiscal year ended August 31, 2018, was more than twice as
 8
 9   high than previously reported; (iv) KushCo and its management’s assurances that its
10
     financial statements for those fiscal years and periods were accurate and fairly reported
11
12   could not be relied upon; and (v) as a result, the Company’s public statements were
13   materially false and misleading at all relevant times.
14
           7.      On April 9, 2019, KushCo issued a press release, attached as an exhibit to
15
16   the Company’s Current Report on Form 8-K (the “April 2019 8-K”), announcing the
17
     Company’s decision to restate prior period financial statements for fiscal years 2017 and
18
19   2018 for non-cash items related to acquisitions of CMP Wellness, Summit, and Hybrid.
20         8.      Specifically, the April 2019 8-K disclosed that KushCo had inaccurately
21
     accounted for certain shared-settled contingent consideration relating to its CMP
22
23   Wellness, Summit, and Hybrid acquisitions, by recording their respective earnout
24
     arrangements as equity rather than as liabilities, stating, in relevant part:
25
26         On April 8, 2019, the Audit Committee of the Board of Directors (the “Audit
           Committee”) of KushCo Holdings, Inc. (the “Company”), after discussion
27         with management of the Company and the Company’s independent
28         registered public accounting firm, RBSM LLP (“RBSM”), concluded that the
           Company’s previously issued audited consolidated financial statements as
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 5 of 46 Page ID #:5



 1
           of and for the fiscal years ended August 31, 2018 and 2017 included in the
           Company’s Annual Reports on Form 10-K for such periods and unaudited
 2         condensed consolidated interim financial statements as of and for the fiscal
 3         periods ended May 31, 2017, November 30, 2017, February 28, 2018, May
           31, 2018 and November 30, 2018 included in the Company’s Quarterly
 4         Reports on Form 10-Q for such periods should no longer be relied upon.
 5         Similarly, management’s reports on the effectiveness of internal controls
           over financial reporting, earnings releases, and investor communications
 6
           describing the financial statements for the periods described above should
 7         no longer be relied upon.
 8
           As part of preparing its condensed consolidated interim financial statements
 9         as of and for the fiscal period ended February 28, 2019, the Company
10         identified inadvertent errors in the accounting for certain shared-settled
           contingent consideration (“Contingent Consideration”) relating to the
11         Company’s acquisition of CMP Wellness in May 2017, Summit
12         Innovations in May 2018, and Hybrid Creative in July 2018. In connection
           with those acquisitions, Contingent Consideration relating to the respective
13         earnout arrangements were recorded as equity. Upon further evaluation,
14         the Company determined that the Contingent Consideration should have
           been accounted for as liabilities with changes in the fair value recorded in
15
           the Company’s consolidated statements of operations.
16
17
                                              ***

18         The Company expects the corrected misstatements to have the following
19         impact on its restated annual consolidated financial statements:
20             Increase net loss from $10.2 million to $24.3 million during its fiscal
21              year ended August 31, 2018;
               Increase net income from $0.1 million to $1.7 million during its fiscal
22
                year ended August 31, 2017;
23             No impact on its net revenue or gross profit for any of the restated
24              fiscal periods; and
               No impact on its cash flows from operations for any of the restated
25              fiscal periods.
26
           The Company intends to file such amended reports as soon as practicable.
27
28         Management has concluded that the Company’s internal control over
29
           financial reporting and its disclosure controls and procedures were not

30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 6 of 46 Page ID #:6



 1
           effective as of the end of the respective restatement periods. The Company
           will amend any disclosures pertaining to its evaluation of such internal
 2         controls and procedures, as appropriate, in connection with the amended 10-
 3         K and 10-Q filings. In February 2019, the Company engaged a national
           accounting advisory firm to assist with the design and implementation of its
 4         internal controls over financial reporting based on the criteria established
 5         in Internal Control - Integrated Framework (2013) issued by the Committee
           of Sponsoring Organizations of the Treadway Commission.
 6
 7   (Emphases added).
 8
           9.      On this news, KushCo’s stock price fell $0.45 per share, or 7.76%, to close
 9
10   at $5.35 on April 10, 2019.

11         10.     As a result of Defendants’ wrongful acts and omissions, and the precipitous
12
     decline in the market value of KushCo’ securities, Plaintiff and other Class members have
13
14   suffered significant losses and damages.
15
                                   JURISDICTION AND VENUE
16
17
           11.     The claims asserted herein arise under Sections 10(b) and 20(a) of the

18   Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder,
19
     17 C.F.R. § 240.10b-5.
20
21         12.     This Court has jurisdiction over the subject matter of this action pursuant to
22
     28 U.S.C. § 1331 and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.
23
           13.     Venue is proper in this District pursuant to Section 27 of the Exchange Act,
24
25   15 U.S.C. § 78aa, and 28 U.S.C. § 1391(b). KushCo is headquartered in this District,
26
     Defendants conduct business in this District, and a significant portion of Defendants’
27
28   actions took place within this District.
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 7 of 46 Page ID #:7



 1
           14.     In connection with the acts alleged in this complaint, Defendants, directly or

 2   indirectly, used the means and instrumentalities of interstate commerce, including, but not
 3
     limited to, the mails, interstate telephone communications, and the facilities of the national
 4
 5   securities markets.
 6
                                                 PARTIES
 7
           15.     Plaintiff, as set forth in the attached Certification, acquired KushCo
 8
 9   securities at artificially inflated prices during the Class Period and was damaged upon the
10
     revelation of the alleged corrective disclosures.
11
12         16.     Defendant KushCo is a Nevada corporation with its principal executive
13   offices located at 11958 Monarch Street, Garden Grove, California 92841. KushCo’s
14
     securities trade in an efficient market on the OTC Market Group’s OTCQB Over-the-
15
16   Counter Bulletin Board (“OTCQB”) under the symbol “KSHB.”
17
           17.     Defendant Nicholas Kovacevich (“Kovacevich”) has served as the Chief
18
19   Executive Officer (“CEO”) of KushCo at all relevant times, and has served as Chairman
20   of KushCo since November 18, 2017. Kovacevich is one of KushCo’s co-founders.
21
           18.     Defendant Christopher Tedford (“Tedford”) has served as the Chief
22
23   Financial Officer (“CFO”) of KushCo since November 2018.
24
           19.     Defendant Jim McCormick (“McCormick”) served as the CFO of KushCo
25
26   from August 2017 until November 2018, and as Chief Operating Officer of KushCo from

27   January 2018 until March 2019.
28
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 8 of 46 Page ID #:8



 1
           20.    Defendant Chris Martin (“Martin”) served as the CFO of KushCo from July

 2   2014 until July 2017.
 3
           21.    The Defendants referenced above in ¶¶ 17-20 are sometimes referred to
 4
 5   herein collectively as the “Individual Defendants.”
 6
           22.    The Individual Defendants possessed the power and authority to control the
 7
     contents of the Company’s SEC filings, press releases, and other market communications.
 8
 9   The Individual Defendants were provided with copies of the Company’s SEC filings and
10
     press releases alleged herein to be misleading prior to or shortly after their issuance and
11
12   had the ability and opportunity to prevent their issuance or to cause them to be corrected.
13   Because of their positions with the Company, and their access to material information
14
     available to them but not to the public, the Individual Defendants knew that the adverse
15
16   facts specified herein had not been disclosed to and were being concealed from the public,
17
     and that the positive representations being made were then materially false and misleading.
18
19   The Individual Defendants are liable for the false statements and omissions pleaded herein.
20                           SUBSTANTIVE ALLEGATIONS
21                                  Background
22
           23.    KushCo was founded in 2010 and is headquartered in Garden Grove,
23
     California. The Company was formerly known as Kush Bottles, Inc. and changed its name
24
25   to KushCo Holdings, Inc. in September 2018.
26
           24.    KushCo primarily engages in the wholesale distribution of packaging
27
28   supplies in the United States, Canada, Europe, and internationally. The Company offers
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 9 of 46 Page ID #:9



 1
     pop-top bottles; child resistant exit, paper exit, and foil barrier bags; tubes; and

 2   polystyrene, silicone-lined polystyrene or glass containers. It also provides vaporizer
 3
     cartridges, heating technologies, batteries, and disposable units; and hydrocarbon gases,
 4
 5   including isobutene, n-butane, propane, ethanol, pre-mixes, custom blends, and other
 6
     solvents.
 7
           25.    KushCo’s products are used by urban farmers, green house growers, and
 8
 9   medical and recreational cannabis dispensaries. In addition, it operates a creative design
10
     agency for cannabis and non-cannabis clients that provide brand strategy, design and
11
12   marketing, Web application development, and e-commerce solutions. KushCo sells its
13   products directly, as well as through Website and re-distributors.
14
           26.    In the past several years, KushCo has expanded its services through the
15
16   acquisition of several companies in the cannabis industry. For example, in May 2017,
17
     KushCo acquired CMP Wellness, a privately-held manufacturer and distributor of Med-
18
19   ePen brand vaporizer pens, cartridges, tanks, and accessories. Then, in May 2018, KushCo
20   acquired Summit, a distributor of hydrocarbon products, such as propane and butane, to
21
     the legal cannabis industry. Finally, in July 2018, KushCo acquired Hybrid, a self-
22
23   described premier creative agency for cannabis ventures, including branding, marketing,
24
     web, and strategy.
25
26       Materially False and Misleading Statements Issued During the Class Period

27         27.    The Class Period begins on July 13, 2017, when KushCo filed its Quarterly
28
     Report on Form 10-Q with the SEC, reporting the Company’s financial and operating
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 10 of 46 Page ID #:10



 1
      results for the quarterly period ended May 31, 2017 (the “3Q 2017 10-Q”). For the period,

 2    KushCo reported a net income of $0.01 million, or $0.00 per diluted share, on net revenue
 3
      of $4.72 million, compared to a net income of $0.02 million, or $0.00 per diluted share,
 4
 5    on net revenue of $2.32 million for the same period the prior fiscal year.
 6
            28.    With regard to KushCo’s acquisition of CMP Wellness and the Company’s
 7
      subsequent contingent consideration equity, the 3Q 2017 10-Q stated, in relevant part:
 8
 9          In accordance with ASC 805, management has evaluated the estimated fair
10          value of the contingent consideration based a probability-weighted
            assessment of the occurrence of CMP reaching certain gross profit earnout
11          targets. The Company recorded a contingent liability for the contingent cash
12          consideration of $1,735,375 and recorded contingent equity consideration of
            $10,763,760. The fair value of the contingent equity consideration is recorded
13          in additional paid in capital.
14
            The acquisition is accounted for under the acquisition method of accounting
15
            in accordance with Accounting Standards Codification Topic 805, Business
16          Combinations (“ASC 805”). As such, CMP’s assets acquired and liabilities
17
            assumed are recorded at their acquisition-date fair values. The results of
            operations of CMP were consolidated beginning on the date of the
18          merger. Acquisition-related transaction costs are not included as a
19          component of consideration transferred, but are accounted for as an expense
            in the period in which the costs are incurred. Any excess of the acquisition
20          consideration over the fair value of assets acquired and liabilities assumed is
21          allocated to goodwill. Pursuant to ASC 805, the contingent consideration was
            recorded at its estimated fair value as of the acquisition date. The subsequent
22
            accounting for contingent consideration depends on whether the contingent
23          consideration is classified as a liability or equity. The portion of contingent
            consideration classified as equity is not remeasured in subsequent accounting
24
            periods. However, contingent consideration classified as a liability is
25          remeasured to its fair value at the end of each reporting period and the change
26          in fair value is reflected in income or expense during that period. Any changes
            within the measurement period resulting from facts and circumstances that
27          existed as of the acquisition date may result in retrospective adjustments to
28          the provisional amounts recorded at the acquisition date.
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 11 of 46 Page ID #:11



 1
            The equity consideration received by CMP members was calculated based on
            the negotiated price per share of common stock of the Company of $2.50,
 2          which approximated the quoted market price on the acquisition date. The
 3          contingent equity consideration was also calculated based on the negotiated
            price per share of common stock of the Company of $2.50, which
 4          approximated the quoted market price.
 5
            29.    With regard to KushCo’s acquisition of CMP Wellness and the Company’s
 6
 7    subsequent contingent consideration liability, the 3Q 2017 10-Q stated, in relevant part:
 8
            The Company has a contingent consideration liability of $1,785,375, which
 9          consists of contingent cash consideration of $1,735,375 resulting from the
10          acquisition of CMP . . . . The contingent consideration liability is calculated
            based on the weighted average probability of meeting certain milestones.
11          This liability is remeasured at each reporting period. The Company had no
12          financial assets or liabilities that are measured at fair value on a recurring
            basis as of August 31, 2016.
13
14                                              ***
15
            During the three months ended May 31, 2017, the Company did not recognize
16          any change in the fair value of its contingent consideration liability of
17
            $1,785,375 from its inception date of May 1, 2017 and May 3, 2017.

18          30.    Additionally, while the 3Q 2017 10-Q noted that KushCo’s internal control
19
      over financial reporting was not effective for that period because of, inter alia, missing
20
21    policies and levels of supervision, it nonetheless minimized current and future risks
22
      associated with those weaknesses. For example, the 3Q 2017 10-Q assured investors that
23
      KushCo “believe[s] that the weaknesses identified . . . have not had any material effect on
24
25    our financial results,” and that “[m]anagement believes that despite our material
26
      weaknesses . . . our financial statements for the three and nine month periods ended May
27
28    31, 2017 are fairly stated, in all material respects, in accordance with U.S. GAAP.” The
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 12 of 46 Page ID #:12



 1
      3Q 2017 10-Q also stressed that KushCo was “currently reviewing our disclosure controls

 2    and procedures related to these material weaknesses” and expected “to implement changes
 3
      in the current fiscal year, including identifying specific areas within our governance,
 4
 5    accounting and financial reporting processes to add adequate resources to potentially
 6
      mitigate these material weaknesses.” The 3Q 2017 10-Q also reassured investors that its
 7
      management would “continue to monitor and evaluate the effectiveness of our internal
 8
 9    controls and procedures and our internal controls over financial reporting on an ongoing
10
      basis,” and that management was “committed to taking further action and implementing
11
12    additional enhancements or improvements, as necessary and as funds allow.”
13           31.    As part of “Management’s Remediation Plan,” the 3Q 2017 10-Q
14
      highlighted that KushCo would: (i) “appoint additional qualified personnel to address
15
16    inadequate segregation of duties and implement modifications to our financial controls to
17
      address such inadequacies”; (ii) “adopt a written whistleblower policy and code of ethics”;
18
19    and (iii) “appoint an independent board of directors, including board committees related
20    to financial controls and reporting.” The 3Q 2017 10-Q promised that “[t]he remediation
21
      efforts set out herein will be implemented in the current 2017 fiscal year” (emphasis
22
23    added).
24
             32.    The 3Q 2017 10-Q also contained merely generic, boilerplate warnings that
25
26    an error in financial reporting could occur despite KushCo’s implementation of internal

27    controls, stating, in relevant part:
28
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 13 of 46 Page ID #:13



 1
            Because of its inherent limitations, internal controls over financial reporting
            may not prevent or detect misstatements. Projections of any evaluation of
 2          effectiveness to future periods are subject to the risk that controls may
 3          become inadequate because of changes in conditions, or that the degree of
            compliance with the policies or procedures may deteriorate. All internal
 4          control systems, no matter how well designed, have inherent
 5          limitations. Therefore, even those systems determined to be effective can
            provide only reasonable assurance with respect to financial statement
 6
            preparation and presentation.
 7
            33.     Appended as exhibits to the 3Q 2017 10-Q were signed certifications
 8
 9    pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) wherein Defendants Kovacevich
10
      and Martin certified that “[t]he [3Q 2017 10-Q] fully complies with the requirements of
11
12    Section 13(a) or 15(d) of the Securities Exchange Act of 1934,” and that “[t]he information
13    contained in the [3Q 2017 10-Q] fully presents, in all material respects, the financial
14
      condition and results of operations or the Company.”
15
16          34.     On November 28, 2017, KushCo filed its Annual Report on Form 10-K with
17
      the SEC, reporting the Company’s financial and operating results for the fiscal year ended
18
19    August 31, 2017 (the “2017 10-K”). For fiscal year 2017, KushCo reported a net income
20    of $0.07 million, or $0.00 per diluted share, on net revenue of $18.80 million, compared
21
      to a net income of $0.07 million, or $0.00 per diluted share, on net revenue of $8.22 million
22
23    for fiscal year 2016.
24
            35.     With regard to KushCo’s acquisition of CMP Wellness and the Company’s
25
26    subsequent contingent consideration equity, the 2017 10-K stated, in relevant part:

27           In accordance with ASC 805, management has evaluated the estimated fair
28          value of the contingent consideration based a probability-weighted
            assessment of the occurrence of CMP reaching certain gross profit earnout
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 14 of 46 Page ID #:14



 1
            targets. The Company initially recorded a contingent liability for the
            contingent cash consideration of $1,735,375 $1,905,000 and recorded
 2          contingent equity consideration of $10,763,760. Based on information
 3          obtained during the fourth fiscal quarter, the Company revised its estimate of
            the contingent cash consideration from $1,735,375 to $1,905,000, and its
 4          estimate of the contingent equity consideration from $10,763,760 to
 5          $11,852,400. The fair value of the contingent equity consideration is recorded
            in additional paid in capital.
 6
 7                                                ***
 8
            The results of operations of CMP were consolidated beginning on the date of
 9          the merger. Acquisition-related transaction costs are not included as a
10          component of consideration transferred, but are accounted for as an expense
            in the period in which the costs are incurred. Any excess of the acquisition
11          consideration over the fair value of tangible and intangible assets acquired
12          and liabilities assumed is allocated to goodwill. The amount of contingent
            consideration was recorded at its estimated fair value as of the acquisition
13          date. The subsequent accounting for contingent consideration depends on
14          whether the contingent consideration is classified as a liability or equity. The
            portion of contingent consideration classified as equity is not remeasured in
15
            subsequent accounting periods. However, contingent consideration classified
16          as a liability is remeasured to its fair value at the end of each reporting period
17
            and the change in fair value is reflected in income or expense during that
            period. Any changes within the measurement period resulting from facts and
18          circumstances that existed as of the acquisition date may result in
19          retrospective adjustments to the provisional amounts recorded at the
            acquisition date.
20
21          The equity consideration received by CMP members was calculated based on
            the negotiated price per share of common stock of the Company of $2.50,
22
            which approximated the quoted market price on the acquisition date. The
23          contingent equity consideration (number of common shares) was also
            calculated based on the negotiated price per share of common stock of the
24
            Company of $2.50, which approximated the quoted market price.
25
26          36.    With regard to KushCo’s acquisition of CMP Wellness and the Company’s

27    subsequent contingent consideration liability, the 2017 10-K stated, in relevant part:
28
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 15 of 46 Page ID #:15



 1
            The Company has a contingent consideration liability of $1,820,000, which
            consists of contingent cash consideration of $1,820,000 resulting from the
 2          acquisition of CMP . . . . The contingent consideration liability is calculated
 3          based on the weighted average probability of meeting certain milestones.
            This liability is remeasured at each reporting period. The Company had no
 4          other financial assets or liabilities that are measured at fair value on a
 5          recurring basis as of August 31, 2017 and 2016.
 6
                                                 ***
 7
            During the year ended August 31, 2017, the Company recognized a change
 8
            in the fair value of its contingent consideration liability of $169,625, which
 9          increased liability from $1,735,375 to $1,905,000. A payment of $85,000 was
10          made towards this liability during the year ended August 31, 2017, resulting
            in a net liability of $1,820,000.
11
12          37.     Additionally, the 2017 10-K contained substantively the same warnings and
13    reassurances as in ¶¶ 30- 32 above regarding its still-ineffective internal control over
14
      financial reporting, including the assurance that KushCo “believe[s] that the weaknesses
15
16    identified . . . have not had any material effect on our financial results,” and that
17
      “[m]anagement believes that despite our material weaknesses . . . our financial statements
18
19    for the year ended August 31, 2017 are fairly stated, in all material respects, in accordance
20    with U.S. GAAP.” However, where the 3Q 2017 10-Q repeatedly asserted that KushCo
21
      would make its remedial changes in the Company’s 2017 fiscal year, the 2017 10-K now
22
23    promised that KushCo would implement these changes in the Company’s 2018 fiscal year.
24
            38.     Appended as exhibits to the 2017 10-K were signed SOX certifications
25
26    wherein Defendants Kovacevich and McCormick “certifie[d] to [their] knowledge that the

27    [2017 10-K] . . . fully complies with the requirements of Section 13(a) or 15(d), as
28
      applicable, of the Securities Exchange Act of 1934, as amended . . . and that the
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 16 of 46 Page ID #:16



 1
      information contained in the [2017 10-K] fairly presents, in all material respects, the

 2    financial condition and results of operations of the Company.”
 3
            39.     On January 16, 2018, KushCo filed its Quarterly Report on Form 10-Q with
 4
 5    the SEC, reporting the Company’s financial and operating results for the quarterly period
 6
      ended November 30, 2017 (the “1Q 2018 10-Q”). For the period, KushCo reported a net
 7
      income of $0.10 million, or $0.00 per diluted share, on net revenue of $8.85 million,
 8
 9    compared to a net loss of $0.16 million, or $0.00 per diluted share, on net revenue of $2.47
10
      million for the same period the prior fiscal year.
11
12          40.     With regard to KushCo’s acquisition of CMP Wellness and the Company’s
13    subsequent contingent consideration equity, the 1Q 2018 10-Q stated, in relevant part:
14
            In accordance with ASC 805, management has evaluated the estimated fair
15
            value of the contingent consideration based a probability-weighted
16          assessment of the occurrence of CMP reaching certain gross profit earnout
17
            targets. The Company initially recorded a contingent liability for the
            contingent cash consideration of $1,735,375 $1,905,000 and recorded
18          contingent equity consideration of $10,763,760. Based on information
19          obtained during the fourth fiscal quarter, the Company revised its estimate of
            the contingent cash consideration from $1,735,375 to $1,905,000, and its
20          estimate of the contingent equity consideration from $10,763,760 to
21          $11,852,400. The fair value of the contingent equity consideration is recorded
            in additional paid in capital.
22
23                                               ***
24
            The results of operations of CMP were consolidated beginning on the date of
25          the merger. Acquisition-related transaction costs are not included as a
26          component of consideration transferred, but are accounted for as an expense
            in the period in which the costs are incurred. Any excess of the acquisition
27          consideration over the fair value of tangible and intangible assets acquired
28          and liabilities assumed is allocated to goodwill. The amount of contingent
            consideration was recorded at its estimated fair value as of the acquisition
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 17 of 46 Page ID #:17



 1
            date. The subsequent accounting for contingent consideration depends on
            whether the contingent consideration is classified as a liability or equity. The
 2          portion of contingent consideration classified as equity is not remeasured in
 3          subsequent accounting periods. However, contingent consideration classified
            as a liability is remeasured to its fair value at the end of each reporting period
 4          and the change in fair value is reflected in income or expense during that
 5          period. Any changes within the measurement period resulting from facts and
            circumstances that existed as of the acquisition date may result in
 6
            retrospective adjustments to the provisional amounts recorded at the
 7          acquisition date.
 8
            The equity consideration received by CMP members was calculated based on
 9          the negotiated price per share of common stock of the Company of $2.50,
10          which approximated the quoted market price on the acquisition date. The
            contingent equity consideration (number of common shares) was also
11          calculated based on the negotiated price per share of common stock of the
12          Company of $2.50, which approximated the quoted market price.
13          41.    With regard to KushCo’s acquisition of CMP Wellness and the Company’s
14
      subsequent contingent consideration liability, the 1Q 2018 10-Q stated, in relevant part:
15
16          The Company has a contingent consideration liability of $1,820,000, which
17
            consists of contingent cash consideration of $1,820,000 resulting from the
            acquisition of CMP . . . . The contingent consideration liability is calculated
18          based on the weighted average probability of meeting certain milestones.
19          This liability is remeasured at each reporting period. The Company had no
            other financial assets or liabilities that are measured at fair value on a
20          recurring basis as of November 30, 2017.
21
                                                  ***
22
23          During the three months ended November 30, 2017, the Company did not
            recognize any change in the fair value of its contingent consideration liability
24
            of $1,820,000.
25
26          42.    As with the 3Q 2017 10-Q and 2017 10-K, the 1Q 2018 10-Q once again

27    noted that KushCo’s internal control over financial reporting was not effective. Unlike
28
      the 3Q 2017 10-Q and 2017 10-K, however, the 1Q 2018 10-Q did not promise to address
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 18 of 46 Page ID #:18



 1
      the material weaknesses in its financial reporting within the current fiscal year, stating, in

 2    relevant part:
 3
            The material weaknesses that existed on August 31, 2017 are described in
 4          Part II, Item 9A – Controls and Procedures in our most recent Annual Report
 5          on Form 10-K, filed on November 29, 2017. Due to a lack of financial
            resources and size, we are not able to, and do not intend to, immediately take
 6
            any action to remediate these material weaknesses. We will not be able to do
 7          so until we acquire sufficient financing to do so. We will implement further
            controls as circumstances, cash flow, and working capital permit.
 8
 9          43.        Nonetheless, as with the 3Q 2017 10-Q and 2017 10-K, the 1Q 2018 10-Q
10
      once again reassured investors that their financial statements could be relied upon,
11
12    minimizing both present and future risks associated with their financial reporting:
13          Notwithstanding the assessment that our disclosure controls and procedures
14          were not effective and that there were material weaknesses as identified in
            this report, we believe that our financial statements fairly present our
15
            financial position, results of operations and cash flows for the periods covered
16          thereby in all material respects.
17
            We have taken steps to enhance our internal control over financial reporting
18          and plan to take additional steps to remediate the material weaknesses.
19          Specifically:
20                 (i)  We appointed additional independent members with public
21                 company board experience to our board of directors,
22
                   (ii) We added staff to our finance team, and outsourced to third party
23                 the assessment of certain complex transactions under US GAAP
24
                   (iii) On January 2018, we hired a controller with public company
25                 experience
26
            We believe that the measures described above will strengthen our internal
27          control over financial reporting. We expect that our efforts, including design,
28          implementation and testing will continue throughout fiscal year 2018.
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 19 of 46 Page ID #:19



 1
            44.    Appended as exhibits to the 1Q 2018 10-Q were signed SOX certifications

 2    wherein Defendants Kovacevich and McCormick “certifie[d] to [their] knowledge that the
 3
      Company’s [1Q 2018 10-Q] . . . fully complies with the requirements of Section 13(a) or
 4
 5    15(d), as applicable, of the Securities Exchange Act of 1934, as amended . . . and that the
 6
      information contained in the [1Q 2018 10-Q] fairly presents, in all material respects, the
 7
      financial condition and results of operations of the Company.”
 8
 9          45.    On April 13, 2018, KushCo filed its Quarterly Report on Form 10-Q with
10
      the SEC, reporting the Company’s financial and operating results for the quarterly period
11
12    ended February 28, 2018 (the “2Q 2018 10-Q”). For the period, KushCo reported a net
13    loss of $7.61 million, or $0.12 per diluted share, on net revenue of $10.36 million,
14
      compared to a net income of $0.00 million, or $0.00 per diluted share, on net revenue of
15
16    $2.97 million for the same period the prior fiscal year.
17
            46.    With regard to KushCo’s acquisition of CMP Wellness and the Company’s
18
19    subsequent contingent consideration equity, the 2Q 2018 10-Q stated, in relevant part:
20          In accordance with ASC 805, management has evaluated the estimated fair
21          value of the contingent consideration based a probability-weighted
            assessment of the occurrence of CMP reaching certain gross profit earnout
22
            targets. The Company initially recorded a contingent liability for the
23          contingent cash consideration of $1,735,375 and recorded contingent equity
            consideration of $10,763,760. Based on information obtained during the
24
            fourth fiscal quarter, the Company revised its estimate of the contingent cash
25          consideration from $1,735,375 to $1,905,000, and its estimate of the
26          contingent equity consideration from $10,763,760 to $11,852,400. A
            payment of $85,000 was made towards this liability during the year ended
27          August 31, 2017, resulting in a net liability of $1,820,000. During the six
28          months ended February, a payment of $170,000 was made towards this
            liability, resulting in a net liability of $1,650,000. During the three months
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 20 of 46 Page ID #:20



 1
            ended February 28, 2018, the Company did not recognize any change in the
            fair value of its contingent consideration liability of $1,650,000.
 2
 3                                                ***
 4          The results of operations of CMP were consolidated beginning on the date of
 5          the merger. Acquisition-related transaction costs are not included as a
            component of consideration transferred, but are accounted for as an expense
 6
            in the period in which the costs are incurred. Any excess of the acquisition
 7          consideration over the fair value of tangible and intangible assets acquired
            and liabilities assumed is allocated to goodwill. The amount of contingent
 8
            consideration was recorded at its estimated fair value as of the acquisition
 9          date. The subsequent accounting for contingent consideration depends on
10          whether the contingent consideration is classified as a liability or equity. The
            portion of contingent consideration classified as equity is not remeasured in
11          subsequent accounting periods. However, contingent consideration classified
12          as a liability is remeasured to its fair value at the end of each reporting period
            and the change in fair value is reflected in income or expense during that
13          period. Any changes within the measurement period resulting from facts and
14          circumstances that existed as of the acquisition date may result in
            retrospective adjustments to the provisional amounts recorded at the
15
            acquisition date.
16
17
            The equity consideration received by CMP members was calculated based on
            the negotiated price per share of common stock of the Company of $2.50,
18          which approximated the quoted market price on the acquisition date. The
19          contingent equity consideration (number of common shares) was also
            calculated based on the negotiated price per share of common stock of the
20          Company of $2.50, which approximated the quoted market price.
21
            47.    With regard to KushCo’s acquisition of CMP Wellness and the Company’s
22
23    subsequent contingent consideration liability, the 2Q 2018 10-Q stated, in relevant part:
24
            The Company has a contingent consideration liability of $1,650,000 which
25          consists of contingent cash consideration of $1,650,000 resulting from the
26          acquisition of CMP . . . . The contingent consideration liability is calculated
            based on the weighted average probability of meeting certain milestones.
27          This liability is remeasured at each reporting period. The Company had no
28          other financial assets or liabilities that are measured at fair value on a
            recurring basis as of February 28, 2018.
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 21 of 46 Page ID #:21



 1
                                                 ***
 2
 3          During the year ended August 31, 2017, the Company recognized a change
            in the fair value of its contingent consideration liability of $169,625, which
 4          increased liability from $1,735,375 to $1,905,000. A payment of $85,000 was
 5          made towards this liability during the year ended August 31, 2017, resulting
            in a net liability of $1,820,000. During the six months ended February, a
 6
            payment of $170,000 was made towards this liability, resulting in a net
 7          liability of $1,650,000. During the three months ended February 28, 2018,
            the Company did not recognize any change in the fair value of its contingent
 8
            consideration liability of $1,650,000.
 9
10          48.     Additionally, the 2Q 2018 10-Q contained substantively the same warnings

11    and reassurances as in ¶¶ 30-32 above regarding its still-ineffective internal control over
12
      financial reporting, including the assurance that “[n]otwithstanding the assessment that
13
14    our disclosure controls and procedures were not effective and that there were material
15
      weaknesses as identified” in the 2017 10-K, “we believe that our financial statements fairly
16
17
      present our financial position, results of operations and cash flows for the periods covered

18    thereby in all material respects.”
19
            49.     The 2Q 2018 10-Q also touted KushCo’s enhanced remedial efforts since the
20
21    1Q 2018 10-Q, stating, in relevant part:
22
            We have taken steps to enhance our internal control over financial reporting
23          and plan to take additional steps to remediate the material weaknesses.
            Specifically:
24
25                 (i)    We appointed additional independent members with public
26                 company board experience to our board of directors, such that our
                   board of directors is now composed of a majority of independent
27                 directors;
28
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 22 of 46 Page ID #:22



 1
                   (ii) On March 9, 2018, our board of directors formed an Audit
                   Committee composed entirely of independent directors that will,
 2                 among other things, assist the board of directors in its oversight of the
 3                 integrity of our financial statements and our financing reporting
                   processes and systems of internal control;
 4
 5                 (iii) We have adopted a Code of Business Conduct and Ethics and a
                   whistleblower policy;
 6
 7                 (iv) We added staff to our finance team, and outsourced to third party
                   the assessment of certain complex transactions under US GAAP; and
 8
 9                 (v) On January 2018, we hired a controller with public company
10                 experience

11          We believe that the measures described above will strengthen our internal
12          control over financial reporting. We expect that our efforts, including design,
            implementation and testing will continue throughout fiscal year 2018.
13
14          50.    Appended as exhibits to the 2Q 2018 10-Q were signed SOX certifications
15
      wherein Defendants Kovacevich and McCormick “certifie[d] to [their] knowledge that the
16
17
      Company’s [2Q 2018 10-Q] . . . fully complies with the requirements of Section 13(a) or

18    15(d), as applicable, of the Securities Exchange Act of 1934, as amended . . . and that the
19
      information contained in the [2Q 2018 10-Q] fairly presents, in all material respects, the
20
21    financial condition and results of operations of the Company. ”
22
            51.    On July 13, 2018, KushCo filed its Quarterly Report on Form 10-Q with the
23
      SEC, reporting the Company’s financial and operating results for the quarterly period
24
25    ended May 31, 2018 (the “3Q 2018 10-Q”). For the period, KushCo reported a net loss of
26
      $2.17 million, or $0.03 per diluted share, on net revenue of $12.91 million, compared to a
27
28
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 23 of 46 Page ID #:23



 1
      net income of $0.01 million, or $0.00 per diluted EPS, on net revenue of $4.72 million for

 2    the same period the prior fiscal year.
 3
            52.     With regard to KushCo’s acquisition of CMP Wellness and the Company’s
 4
 5    subsequent contingent consideration equity, the 3Q 2018 10-Q stated, in relevant part:
 6
            In accordance with ASC 805, management has evaluated the estimated fair
 7          value of the contingent consideration based a probability-weighted
            assessment of the occurrence of CMP reaching certain gross profit earnout
 8
            targets. The Company initially recorded a contingent liability for the
 9          contingent cash consideration of $1,735,375 and recorded contingent equity
10          consideration of $10,763,760. Based on information obtained during the
            fourth fiscal quarter, the Company revised its estimate of the contingent cash
11          consideration from $1,735,375 to $1,905,000, and its estimate of the
12          contingent equity consideration from $10,763,760 to $11,852,400. A
            payment of $85,000 was made towards this liability during the year ended
13          August 31, 2017, resulting in a net liability of $1,820,000. During the six
14          months ended February, a payment of $170,000 was made towards this
            liability, resulting in a net liability of $1,650,000. During the three months
15
            ended May 31, 2018, the Company did not recognize any change in the fair
16          value of its contingent consideration liability of $1,650,000.
17
                                                  ***
18
19          The results of operations of CMP were consolidated beginning on the date of
            the merger. Acquisition-related transaction costs are not included as a
20          component of consideration transferred, but are accounted for as an expense
21          in the period in which the costs are incurred. Any excess of the acquisition
            consideration over the fair value of tangible and intangible assets acquired
22
            and liabilities assumed is allocated to goodwill. The amount of contingent
23          consideration was recorded at its estimated fair value as of the acquisition
            date. The subsequent accounting for contingent consideration depends on
24
            whether the contingent consideration is classified as a liability or equity. The
25          portion of contingent consideration classified as equity is not remeasured in
26          subsequent accounting periods. However, contingent consideration classified
            as a liability is remeasured to its fair value at the end of each reporting period
27          and the change in fair value is reflected in income or expense during that
28          period. Any changes within the measurement period resulting from facts and
            circumstances that existed as of the acquisition date may result in
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 24 of 46 Page ID #:24



 1
            retrospective adjustments to the provisional amounts recorded at the
            acquisition date.
 2
 3          The equity consideration received by CMP members was calculated based on
            the negotiated price per share of common stock of the Company of $2.50,
 4          which approximated the quoted market price on the acquisition date. The
 5          contingent equity consideration (number of common shares) was also
            calculated based on the negotiated price per share of common stock of the
 6
            Company of $2.50, which approximated the quoted market price.
 7
            53.        With regard to KushCo’s acquisition of Summit and the Company’s
 8
 9    subsequent contingent consideration, the 3Q 2018 10-Q stated, in relevant part:
10
            The [Summit] acquisition was accounted for using the acquisition method of
11          accounting in accordance with ASC 805, Business Combinations. The
12          consideration paid to the Members of Summit at the closing included the
            Cash Consideration, consisting of an aggregate of $1.4 million in cash, net of
13          cash received and the Share Consideration, consisting of an aggregate of
14          1,280,000 shares common stock. $500,000 of the Cash Consideration and
            approximately 640,000 shares of common stock from the Share
15
            Consideration were held back by the Company for a period of 15 months for
16          potential post-closing working capital and/or indemnification claims relating
17
            to, among other things, breaches of representations, warranties and covenants
            contained in the Merger Agreement. The Members may become entitled to
18          receive earn-out consideration of up to an additional 1,280,000 shares of
19          common stock, in the aggregate, based on the net revenue performance of the
            Summit business during a one-year period following the closing.
20
21          The Company estimated the probability of the contingent consideration at
            100% and recorded the earn-out consideration of the additional 1,280,000
22
            shares of common stock in stockholders’ equity.
23
            54.        With regard to KushCo’s acquisition of CMP Wellness and Summit, and the
24
25    Company’s subsequent contingent consideration liability, the 3Q 2018 10-Q stated, in
26
      relevant part:
27
28          The Company has a contingent consideration liability of $2,150,000 which
            consists of contingent cash consideration of $1,650,000 resulting from the
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 25 of 46 Page ID #:25



 1
            acquisition of CMP and $500,000 resulting from the acquisition of Summit.
            The contingent consideration liability is calculated based on the weighted
 2          average probability of meeting certain milestones. This liability is
 3          remeasured at each reporting period. The Company had no other financial
            assets or liabilities that are measured at fair value on a recurring basis as of
 4          May 31, 2018.
 5
                                                 ***
 6
 7          During the nine months ended May 31, 2018, a payment of $170,000 was
            made towards this liability, an increase of $500,000 resulted from the Summit
 8
            acquisition, resulting in a net liability of $2,150,000. During the three months
 9          ended May 31, 2018, the Company did not recognize any change in the fair
10          value of its contingent consideration liability of $2,150,000.

11          55.    The 3Q 2018 10-Q also contained substantively the same warnings and
12
      reassurances as in ¶¶ 30-32 above regarding its still-ineffective internal control over
13
14    financial reporting, including the assurance that “[n]otwithstanding the assessment that
15
      our disclosure controls and procedures were not effective and that there were material
16
17
      weaknesses as identified” in the 2017 10-K, “we believe that our financial statements fairly

18    present our financial position, results of operations and cash flows for the periods covered
19
      thereby in all material respects.” Additionally, the 3Q 2018 10-Q also touted the same
20
21    enhanced remedial measures as the 2Q 2018 10-Q, quoted in ¶ 49 above.
22
            56.    Appended as exhibits to the 3Q 2018 10-Q were signed SOX certifications
23
      wherein Defendants Kovacevich and McCormick “certifie[d] to [their] knowledge that the
24
25    Company’s [3Q 2018 10-Q] . . . fully complies with the requirements of Section 13(a) or
26
      15(d), as applicable, of the Securities Exchange Act of 1934, as amended . . . and that the
27
28
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 26 of 46 Page ID #:26



 1
      information contained in the [3Q 2018 10-Q] fairly presents, in all material respects, the

 2    financial condition and results of operations of the Company. ”
 3
            57.    On November 29, 2018, KushCo filed its Annual Report on Form 10-K with
 4
 5    the SEC, reporting the Company’s financial and operating results for the fiscal year ended
 6
      August 31, 2018 (the “2018 10-K”). For fiscal year 2018, KushCo reported a net loss of
 7
      $10.20 million, or $0.16 per diluted share, on net revenue of $52.08 million, compared to
 8
 9    a net income of $0.07 million, or $0.00 per diluted share, on net revenue of $18.80 for
10
      fiscal year 2017.
11
12          58.    With regard to KushCo’s acquisition of CMP Wellness and the Company’s
13    subsequent contingent consideration equity, the 2018 10-K stated, in relevant part:
14
            In accordance with ASC 805, management has evaluated the estimated fair
15
            value of the contingent consideration based a probability-weighted
16          assessment of the occurrence of CMP reaching certain gross profit earnout
17
            targets. The Company initially recorded a contingent liability for the
            contingent cash consideration of $1,735,375 $1,905,000 and recorded
18          contingent equity consideration of $10,763,760. Based on information
19          obtained during the fourth fiscal quarter, the Company revised its estimate of
            the contingent cash consideration from $1,735,375 to $1,905,000, and its
20          estimate of the contingent equity consideration from $10,763,760 to
21          $11,852,400. The fair value of the contingent equity consideration is recorded
            in additional paid in capital.
22
23                                              ***
24
            The results of operations of CMP were consolidated beginning on the date of
25          the merger. Acquisition-related transaction costs are not included as a
26          component of consideration transferred, but are accounted for as an expense
            in the period in which the costs are incurred. Any excess of the acquisition
27          consideration over the fair value of tangible and intangible assets acquired
28          and liabilities assumed is allocated to goodwill. The amount of contingent
            consideration was recorded at its estimated fair value as of the acquisition
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 27 of 46 Page ID #:27



 1
             date. The subsequent accounting for contingent consideration depends on
             whether the contingent consideration is classified as a liability or equity. The
 2           portion of contingent consideration classified as equity is not remeasured in
 3           subsequent accounting periods. However, contingent consideration classified
             as a liability is remeasured to its fair value at the end of each reporting period
 4           and the change in fair value is reflected in income or expense during that
 5           period. Any changes within the measurement period resulting from facts and
             circumstances that existed as of the acquisition date may result in
 6
             retrospective adjustments to the provisional amounts recorded at the
 7           acquisition date.
 8
                                                         ***
 9
10           The equity consideration received by CMP members was calculated based on
             the negotiated price per share of common stock of the Company of $2.50,
11           which approximated the quoted market price on the acquisition date. The
12           contingent equity consideration (number of common shares) was also
             calculated based on the negotiated price per share of common stock of the
13           Company of $2.50, which approximated the quoted market price.
14
             59.      With regard to KushCo’s acquisition of Summit, the 2018 10-K noted an
15
16    estimated fair value contingent equity consideration of $3,193,907, and a total fair value
17
      of consideration and total estimated acquisition consideration of $10,680,666, as adjusted
18
19    for August 31, 2018, compared to an estimated fair value contingent equity consideration
20    of $7,155,200, and a total fair value of consideration and total estimated acquisition
21
      consideration of $15,755,618, as initially reported May 2, 2018.1 The 2018 10-K also
22
23    stated, in relevant part:
24
             The [Summit] acquisition was accounted for using the acquisition method of
25           accounting in accordance with ASC 805, Business Combinations. The
26
      1
27      For the Summit acquisition, the 3Q 2018 10-Q did not explicitly list an estimated fair value contingent
      equity consideration of $7,155,200, nor a total fair value of consideration and total estimated acquisition
28    consideration of $15,755,618, as initially reported May 2, 2018. Instead, the 3Q 2018 10-Q listed these
      two values as KushCo’s contingent company stock consideration and total purchase price, respectively,
29    from the Summit acquisition.

30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 28 of 46 Page ID #:28



 1
            consideration paid to the Members of Summit at the closing included the
            Cash Consideration, consisting of an aggregate of $905,231 in cash, net of
 2          cash received, $187,849 in cash held back and the Share Consideration,
 3          consisting of an aggregate of 1,280,000 shares common stock. $187,849 of
            the Cash Consideration and approximately 640,000 shares of common stock
 4          from the Share Consideration were held back by the Company for a period of
 5          15 months for potential post-closing working capital and/or indemnification
            claims relating to, among other things, breaches of representations,
 6
            warranties and covenants contained in the Merger Agreement. The Members
 7          may become entitled to receive earn-out consideration of up to an additional
            1,280,000 shares of common stock, in the aggregate, based on the net revenue
 8
            performance of the Summit business during a one-year period following the
 9          closing.
10
            60.     With regard to KushCo’s acquisition of Hybrid, the 2018 10-K noted an
11
12    estimated fair value contingent equity consideration of $920,000, and a total fair value of
13    consideration and total estimated acquisition consideration of $4,178,492. The 2018 10-
14
      K also stated, in relevant part:
15
16          The [Hybrid] acquisition was accounted for using the acquisition method of
17
            accounting in accordance with ASC 805, Business Combinations. The
            consideration paid to the Members of Hybrid at the closing included the Cash
18          Consideration, consisting of an aggregate of $847,187 in cash, net of cash
19          received, $82,106 in cash held back and the Share Consideration, consisting
            of an aggregate of 360,000 shares common stock. $82,106 of the Cash
20          Consideration and 162,000 shares of common stock from the Share
21          Consideration were held back by the Company issuable on January 1, 2019.
            The Members may become entitled to receive earn-out payments of up to
22
            $1.37 million, through a combination of cash and stock payments, based on
23          the net revenue performance of the Hybrid business during the period
            September 1, 2018 through August 31, 2019.
24
25          61.     Additionally, the 2018 10-K noted that KushCo’s internal control over
26
      financial reporting was still ineffective, but that it suffered from fewer material
27
28    weaknesses, now including only “inadequate segregation of duties consistent with control
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 29 of 46 Page ID #:29



 1
      objectives” and a “lack of multiple levels of supervision and review.” The 2018 10-K also

 2    assured investors that while “[c]ertain of the material weaknesses in internal control over
 3
      financial reporting as of August 31, 2018 . . . remain unchanged from August 31, 2017,”
 4
 5    KushCo’s nonetheless “believe[s] that the weaknesses identified . . . have not had any
 6
      material effect on our financial results,” and that “[m]anagement believes that despite our
 7
      material weaknesses set forth above, our financial statements for the fiscal year ended
 8
 9    August 31, 2018 are fairly stated, in all material respects, in accordance with U.S. GAAP.”
10
            62.    Moreover, the 2018 10-K contained substantively the same merely generic,
11
12    boilerplate warnings that an error in financial reporting could occur despite KushCo’s
13    implementation of internal controls, as quoted in ¶ 32 above. The 2018 10-K also noted
14
      that it would continue management’s remediation plan for its remaining material
15
16    weaknesses in internal control over financial reporting in KushCo’s 2019 fiscal year.
17
            63.    Appended as exhibits to the 2018 10-K were signed SOX certifications
18
19    wherein Defendants Kovacevich and Tedford “certifie[d] to [their] knowledge that the
20    Company’s [2018 10-K] . . . fully complies with the requirements of Section 13(a) or
21
      15(d), as applicable, of the Securities Exchange Act of 1934, as amended . . . and that the
22
23    information contained in the [2018 10-K] fairly presents, in all material respects, the
24
      financial condition and results of operations of the Company.”
25
26          64.    Finally, on January 8, 2019, KushCo filed its Quarterly Report on Form 10-

27    Q with the SEC, reporting the Company’s financial and operating results for the quarterly
28
      period ended November 30, 2018 (the “1Q 2019 10-Q”). For the period, KushCo reported
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 30 of 46 Page ID #:30



 1
      a loss of $8.19 million, or $0.10 per diluted share, on net revenue of $25.32 million,

 2    compared to a net income of $0.10 million, or $0.00 per diluted share, on net revenue of
 3
      $8.85 million for the same period the prior fiscal year.
 4
 5          65.    With regard to KushCo’s contingent consideration from its acquisition of
 6
      CMP Wellness, Summit, and Hybrid, the 1Q 2019 10-Q stated, in relevant part:
 7
            The Company has contingent consideration outstanding associated with its
 8
            prior business combinations.         The Company accounts for business
 9          combinations under the acquisition method and allocates the total purchase
10          price for acquired businesses to the tangible and identified intangible assets
            acquired and liabilities assumed, based on their estimated fair values as of the
11          acquisition date. A liability for contingent consideration, if applicable, is
12          recorded at fair value as of the acquisition date and, evaluated each period for
            changes in the fair value and adjusted as appropriate.
13
14          The Company’s contingent consideration as of November 30, 2018 was
            $672,849, consisting of $187,849 from the Summit acquisition and $485,000
15
            from the Hybrid acquisition.
16
17
            The Company’s contingent consideration as of August 31, 2018 was
            $754,955, consisting of $187,849 from the Summit acquisition and $532,106
18          from the Hybrid acquisition.
19
            66.    Additionally, the 1Q 2019 10-Q noted that KushCo’s internal control over
20
21    financial reporting was still ineffective because it suffered from the same material
22
      weaknesses identified in the 2018 10-K, as quoted in ¶ 61 above. The 1Q 2019 10-Q
23
      nonetheless continued to tout KushCo’s remediation measures, which included the same
24
25    measures identified in KushCo’s 2Q 2018 10-Q and 3Q 2018 10-Q, as quoted in ¶ 49
26
      above, with the addition of KushCo’s “hiring of [the Company’s] new Chief Financial
27
28
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 31 of 46 Page ID #:31



 1
      Officer, Christopher Tedford, with significant sales and distribution experience who will

 2    focus on the development of the finance and accounting function.”
 3
            67.     Additionally, while the 1Q 2019 10-Q did not contain the same assurances
 4
 5    as its previous reports, quoted above, that KushCo and its management believed their
 6
      financial statements and representations were accurate and fairly presented despite
 7
      material weaknesses in KushCo’s internal controls, the 1Q 2019 10-Q nonetheless assured
 8
 9    investors that “[t]here ha[d] been no change in [KushCo’s] internal control over financial
10
      reporting” regarding “the effectiveness of [KushCo’s] internal control over financial
11
12    reporting” that occurred during the period, “that has materially affected, or is reasonably
13    likely to materially affect, our internal control over financial reporting.”
14
            68.     Appended as exhibits to the 1Q 2019 10-Q were signed SOX certifications
15
16    wherein Defendants Kovacevich and Tedford “certifie[d] to [their] knowledge that the
17
      Company’s [1Q 2019 10-Q] . . . fully complies with the requirements of Section 13(a) or
18
19    15(d), as applicable, of the Securities Exchange Act of 1934, as amended . . . and that the
20    information contained in the [1Q 2019 10-Q] fairly presents, in all material respects, the
21
      financial condition and results of operations of the Company.”
22
23          69.     The statements referenced in ¶¶ 27-68 were materially false and misleading
24
      because Defendants made false and/or misleading statements, as well as failed to disclose
25
26    material adverse facts about the Company’s business, operational and compliance policies.

27    Specifically, Defendants made false and/or misleading statements and/or failed to disclose
28
      that: (i) KushCo made material accounting errors in connection with its acquisitions of
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 32 of 46 Page ID #:32



 1
      CMP Wellness, Summit, and Hybrid; (ii) as a result, KushCo’s previously issued financial

 2    statements as of and for the fiscal years ended August 31, 2018 and August 31, 2017,
 3
      included in the Company’s Annual Reports on Form 10-K for such periods, and financial
 4
 5    statements as of and for the quarterly periods ended May 31, 2017, November 30, 2017,
 6
      February 28, 2018, May 31, 2018 and November 30, 2018, included in the Company’s
 7
      Quarterly Reports on Form 10-Q for such periods, could not be relied upon; (iii) KushCo’s
 8
 9    net loss for the fiscal year ended August 31, 2018, was more than twice as high than
10
      previously reported; (iv) KushCo and its management’s assurances that its financial
11
12    statements for those fiscal years and periods were accurate and fairly reported could not
13    be relied upon; and (v) as a result, the Company’s public statements were materially false
14
      and misleading at all relevant times.
15
16                                The Truth Begins to Emerge
17
            70.     On April 9, 2019, KushCo issued a press release, attached as an exhibit to
18
19    the Company’s Current Report on Form 8-K, announcing the Company’s decision to
20    restate prior period financial statements for fiscal years 2017 and 2018 for non-cash items
21
      related to acquisitions of CMP Wellness, Summit, and Hybrid.
22
23          71.     Specifically, the April 2019 8-K disclosed that KushCo had inaccurately
24
      accounted for certain shared-settled contingent consideration relating to its CMP
25
26    Wellness, Summit, and Hybrid acquisitions, by recording their respective earnout

27    arrangements as equity rather than as liabilities, stating, in relevant part:
28
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 33 of 46 Page ID #:33



 1
            On April 8, 2019, the Audit Committee of the Board of Directors (the “Audit
            Committee”) of KushCo Holdings, Inc. (the “Company”), after discussion
 2          with management of the Company and the Company’s independent
 3          registered public accounting firm, RBSM LLP (“RBSM”), concluded that the
            Company’s previously issued audited consolidated financial statements as
 4          of and for the fiscal years ended August 31, 2018 and 2017 included in the
 5          Company’s Annual Reports on Form 10-K for such periods and unaudited
            condensed consolidated interim financial statements as of and for the fiscal
 6
            periods ended May 31, 2017, November 30, 2017, February 28, 2018, May
 7          31, 2018 and November 30, 2018 included in the Company’s Quarterly
            Reports on Form 10-Q for such periods should no longer be relied upon.
 8
            Similarly, management’s reports on the effectiveness of internal controls
 9          over financial reporting, earnings releases, and investor communications
10          describing the financial statements for the periods described above should
            no longer be relied upon.
11
12          As part of preparing its condensed consolidated interim financial statements
            as of and for the fiscal period ended February 28, 2019, the Company
13          identified inadvertent errors in the accounting for certain shared-settled
14          contingent consideration (“Contingent Consideration”) relating to the
            Company’s acquisition of CMP Wellness in May 2017, Summit
15
            Innovations in May 2018, and Hybrid Creative in July 2018. In connection
16          with those acquisitions, Contingent Consideration relating to the respective
17
            earnout arrangements were recorded as equity. Upon further evaluation,
            the Company determined that the Contingent Consideration should have
18          been accounted for as liabilities with changes in the fair value recorded in
19          the Company’s consolidated statements of operations.
20                                             ***
21
            The Company expects the corrected misstatements to have the following
22
            impact on its restated annual consolidated financial statements:
23
24
                Increase net loss from $10.2 million to $24.3 million during its fiscal
                 year ended August 31, 2018;
25              Increase net income from $0.1 million to $1.7 million during its fiscal
26               year ended August 31, 2017;
                No impact on its net revenue or gross profit for any of the restated
27
                 fiscal periods; and
28              No impact on its cash flows from operations for any of the restated
29
                 fiscal periods.

30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 34 of 46 Page ID #:34



 1
            The Company intends to file such amended reports as soon as practicable.
 2
 3          Management has concluded that the Company’s internal control over
            financial reporting and its disclosure controls and procedures were not
 4          effective as of the end of the respective restatement periods. The Company
 5          will amend any disclosures pertaining to its evaluation of such internal
            controls and procedures, as appropriate, in connection with the amended 10-
 6
            K and 10-Q filings. In February 2019, the Company engaged a national
 7          accounting advisory firm to assist with the design and implementation of its
            internal controls over financial reporting based on the criteria established
 8
            in Internal Control - Integrated Framework (2013) issued by the Committee
 9          of Sponsoring Organizations of the Treadway Commission.
10
      (Emphases added).
11
12          72.    On this news, KushCo’s stock price fell $0.45 per share, or 7.76%, to close
13    at $5.35 on April 10, 2019.
14
            73.    As a result of Defendants’ wrongful acts and omissions, and the precipitous
15
16    decline in the market value of KushCo’ securities, Plaintiff and other Class members have
17
      suffered significant losses and damages.
18
19                      PLAINTIFF’S CLASS ACTION ALLEGATIONS
20          74.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
21
      Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or
22
23    otherwise acquired KushCo securities during the Class Period (the “Class”); and were

24    damaged upon the revelation of the alleged corrective disclosures. Excluded from the
25
      Class are Defendants herein, the officers and directors of the Company, at all relevant
26
27    times, members of their immediate families and their legal representatives, heirs,
28
      successors or assigns and any entity in which Defendants have or had a controlling interest.
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 35 of 46 Page ID #:35



 1
            75.      The members of the Class are so numerous that joinder of all members is

 2    impracticable. Throughout the Class Period, KushCo securities were actively traded on
 3
      the OTCQB. While the exact number of Class members is unknown to Plaintiff at this
 4
 5    time and can be ascertained only through appropriate discovery, Plaintiff believes that
 6
      there are hundreds or thousands of members in the proposed Class. Record owners and
 7
      other members of the Class may be identified from records maintained by KushCo or its
 8
 9    transfer agent and may be notified of the pendency of this action by mail, using the form
10
      of notice similar to that customarily used in securities class actions.
11
12          76.      Plaintiff’s claims are typical of the claims of the members of the Class as all
13    members of the Class are similarly affected by Defendants’ wrongful conduct in violation
14
      of federal law that is complained of herein.
15
16          77.      Plaintiff will fairly and adequately protect the interests of the members of the
17
      Class and has retained counsel competent and experienced in class and securities litigation.
18
19    Plaintiff has no interests antagonistic to or in conflict with those of the Class.
20          78.      Common questions of law and fact exist as to all members of the Class and
21
      predominate over any questions solely affecting individual members of the Class. Among
22
23    the questions of law and fact common to the Class are:
24
                   whether the federal securities laws were violated by Defendants’ acts as
25                  alleged herein;
26
                   whether statements made by Defendants to the investing public during the
27                  Class Period misrepresented material facts about the business, operations and
28                  management of KushCo;

29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 36 of 46 Page ID #:36



 1                 whether the Individual Defendants caused KushCo to issue false and
                    misleading financial statements during the Class Period;
 2
 3
                   whether Defendants acted knowingly or recklessly in issuing false and
                    misleading financial statements;
 4
                   whether the prices of KushCo securities during the Class Period were
 5
                    artificially inflated because of the Defendants’ conduct complained of herein;
 6                  and
 7
                   whether the members of the Class have sustained damages and, if so, what is
 8                  the proper measure of damages.
 9
10          79.      A class action is superior to all other available methods for the fair and
11
      efficient adjudication of this controversy since joinder of all members is impracticable.
12
      Furthermore, as the damages suffered by individual Class members may be relatively
13
14    small, the expense and burden of individual litigation make it impossible for members of
15
      the Class to individually redress the wrongs done to them. There will be no difficulty in
16
17    the management of this action as a class action.
18          80.      Plaintiff will rely, in part, upon the presumption of reliance established by the
19
      fraud-on-the-market doctrine in that:
20
21                 Defendants made public misrepresentations or failed to disclose material
22                  facts during the Class Period;

23                 the omissions and misrepresentations were material;
24
                   KushCo securities are traded in an efficient market;
25
                   the Company’s shares were liquid and traded with moderate to heavy volume
26                  during the Class Period;
27
                   the Company traded on the OTCQB and was covered by multiple analysts;
28
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 37 of 46 Page ID #:37



 1                  the misrepresentations and omissions alleged would tend to induce a
                     reasonable investor to misjudge the value of the Company’s securities; and
 2
 3
                    Plaintiff and members of the Class purchased, acquired and/or sold KushCo
                     securities between the time the Defendants failed to disclose or
 4                   misrepresented material facts and the time the true facts were disclosed,
 5                   without knowledge of the omitted or misrepresented facts.
 6           81.      Based upon the foregoing, Plaintiff and the members of the Class are entitled
 7
      to a presumption of reliance upon the integrity of the market.
 8
 9           82.      Alternatively, Plaintiff and the members of the Class are entitled to the

10    presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the
11
      State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted
12
13    material information in their Class Period statements in violation of a duty to disclose such
14
      information, as detailed above.
15
16                                              COUNT I

17       (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
18                            Thereunder Against All Defendants)
19           83.      Plaintiff repeats and re-alleges each and every allegation contained above as
20
      if fully set forth herein.
21
22           84.      This Count is asserted against Defendants and is based upon Section 10(b) of
23
      the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
24
25           85.      During the Class Period, Defendants engaged in a plan, scheme, conspiracy

26    and course of conduct, pursuant to which they knowingly or recklessly engaged in acts,
27
      transactions, practices and courses of business which operated as a fraud and deceit upon
28
29    Plaintiff and the other members of the Class; made various untrue statements of material
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 38 of 46 Page ID #:38



 1
      facts and omitted to state material facts necessary in order to make the statements made,

 2    in light of the circumstances under which they were made, not misleading; and employed
 3
      devices, schemes and artifices to defraud in connection with the purchase and sale of
 4
 5    securities. Such scheme was intended to, and, throughout the Class Period, did: (i)
 6
      deceive the investing public, including Plaintiff and other Class members, as alleged
 7
      herein; (ii) artificially inflate and maintain the market price of KushCo securities; and (iii)
 8
 9    cause Plaintiff and other members of the Class to purchase or otherwise acquire KushCo
10
      securities and options at artificially inflated prices. In furtherance of this unlawful scheme,
11
12    plan and course of conduct, Defendants, and each of them, took the actions set forth herein.
13          86.    Pursuant to the above plan, scheme, conspiracy and course of conduct, each
14
      of the Defendants participated directly or indirectly in the preparation and/or issuance of
15
16    the quarterly and annual reports, SEC filings, press releases and other statements and
17
      documents described above, including statements made to securities analysts and the
18
19    media that were designed to influence the market for KushCo securities. Such reports,
20    filings, releases and statements were materially false and misleading in that they failed to
21
      disclose material adverse information and misrepresented the truth about KushCo’s
22
23    finances and business prospects.
24
            87.      By virtue of their positions at KushCo, Defendants had actual knowledge of
25
26    the materially false and misleading statements and material omissions alleged herein and

27    intended thereby to deceive Plaintiff and the other members of the Class, or, in the
28
      alternative, Defendants acted with reckless disregard for the truth in that they failed or
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 39 of 46 Page ID #:39



 1
      refused to ascertain and disclose such facts as would reveal the materially false and

 2    misleading nature of the statements made, although such facts were readily available to
 3
      Defendants. Said acts and omissions of Defendants were committed willfully or with
 4
 5    reckless disregard for the truth.      In addition, each Defendant knew or recklessly
 6
      disregarded that material facts were being misrepresented or omitted as described above.
 7
            88.    Information showing that Defendants acted knowingly or with reckless
 8
 9    disregard for the truth is peculiarly within Defendants’ knowledge and control. As the
10
      senior managers and/or directors of KushCo, the Individual Defendants had knowledge of
11
12    the details of KushCo’s internal affairs.
13          89.    The Individual Defendants are liable both directly and indirectly for the
14
      wrongs complained of herein. Because of their positions of control and authority, the
15
16    Individual Defendants were able to and did, directly or indirectly, control the content of
17
      the statements of KushCo. As officers and/or directors of a publicly-held Company, the
18
19    Individual Defendants had a duty to disseminate timely, accurate, and truthful information
20    with respect to KushCo’s businesses, operations, future financial condition and future
21
      prospects. As a result of the dissemination of the aforementioned false and misleading
22
23    reports, releases and public statements, the market price of KushCo securities was
24
      artificially inflated throughout the Class Period.      In ignorance of the adverse facts
25
26    concerning KushCo’s business and financial condition which were concealed by

27    Defendants, Plaintiff and the other members of the Class purchased or otherwise acquired
28
      KushCo securities at artificially inflated prices and relied upon the price of the securities,
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 40 of 46 Page ID #:40



 1
      the integrity of the market for the securities and/or upon statements disseminated by

 2    Defendants, and were damaged thereby.
 3
            90.    During the Class Period, KushCo securities were traded on an active and
 4
 5    efficient market. Plaintiff and the other members of the Class, relying on the materially
 6
      false and misleading statements described herein, which the Defendants made, issued or
 7
      caused to be disseminated, or relying upon the integrity of the market, purchased or
 8
 9    otherwise acquired shares of KushCo securities at prices artificially inflated by
10
      Defendants’ wrongful conduct. Had Plaintiff and the other members of the Class known
11
12    the truth, they would not have purchased or otherwise acquired said securities, or would
13    not have purchased or otherwise acquired them at the inflated prices that were paid. At
14
      the time of the purchases and/or acquisitions by Plaintiff and the Class, the true value of
15
16    KushCo securities was substantially lower than the prices paid by Plaintiff and the other
17
      members of the Class. The market price of KushCo securities declined sharply upon
18
19    public disclosure of the facts alleged herein to the injury of Plaintiff and Class members.
20          91.    By reason of the conduct alleged herein, Defendants knowingly or recklessly,
21
      directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5
22
23    promulgated thereunder.
24
            92.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff
25
26    and the other members of the Class suffered damages in connection with their respective

27    purchases, acquisitions and sales of the Company’s securities during the Class Period,
28
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 41 of 46 Page ID #:41



 1
      upon the disclosure that the Company had been disseminating misrepresented financial

 2    statements to the investing public.
 3
 4
 5                                            COUNT II
 6
            (Violations of Section 20(a) of the Exchange Act Against The Individual
 7                                         Defendants)
 8
            93.    Plaintiff repeats and re-alleges each and every allegation contained in the
 9
10    foregoing paragraphs as if fully set forth herein.

11          94.    During the Class Period, the Individual Defendants participated in the
12
      operation and management of KushCo, and conducted and participated, directly and
13
14    indirectly, in the conduct of KushCo’s business affairs. Because of their senior positions,
15
      they knew the adverse non-public information about KushCo’s misstatement of income
16
17
      and expenses and false financial statements.

18          95.    As officers and/or directors of a publicly owned Company, the Individual
19
      Defendants had a duty to disseminate accurate and truthful information with respect to
20
21    KushCo’s financial condition and results of operations, and to correct promptly any public
22
      statements issued by KushCo which had become materially false or misleading.
23
            96.    Because of their positions of control and authority as senior officers, the
24
25    Individual Defendants were able to, and did, control the contents of the various reports,
26
      press releases and public filings which KushCo disseminated in the marketplace during
27
28    the Class Period concerning KushCo’s results of operations. Throughout the Class Period,
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 42 of 46 Page ID #:42



 1
      the Individual Defendants exercised their power and authority to cause KushCo to engage

 2    in the wrongful acts complained of herein. The Individual Defendants therefore, were
 3
      “controlling persons” of KushCo within the meaning of Section 20(a) of the Exchange
 4
 5    Act. In this capacity, they participated in the unlawful conduct alleged which artificially
 6
      inflated the market price of KushCo securities.
 7
            97.    Each of the Individual Defendants, therefore, acted as a controlling person of
 8
 9    KushCo. By reason of their senior management positions and/or being directors of
10
      KushCo, each of the Individual Defendants had the power to direct the actions of, and
11
12    exercised the same to cause, KushCo to engage in the unlawful acts and conduct
13    complained of herein. Each of the Individual Defendants exercised control over the
14
      general operations of KushCo and possessed the power to control the specific activities
15
16    which comprise the primary violations about which Plaintiff and the other members of the
17
      Class complain.
18
19          98.    By reason of the above conduct, the Individual Defendants are liable pursuant
20    to Section 20(a) of the Exchange Act for the violations committed by KushCo.
21
                                      PRAYER FOR RELIEF
22
23    WHEREFORE, Plaintiff demands judgment against Defendants as follows:
24
            A.     Determining that the instant action may be maintained as a class action under
25
26     Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

27     representative;
28
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 43 of 46 Page ID #:43



 1
             B.    Requiring Defendants to pay damages sustained by Plaintiff and the Class by

 2     reason of the acts and transactions alleged herein;
 3
             C.    Awarding Plaintiff and the other members of the Class prejudgment and post-
 4
 5     judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs;
 6
       and
 7
             D.    Awarding such other and further relief as this Court may deem just and
 8
 9     proper.
10
                                 DEMAND FOR TRIAL BY JURY
11
12           Plaintiff hereby demands a trial by jury.
13
14    Dated: April 30, 2019                         Respectfully submitted,

15
16                                                  POMERANTZ LLP
17
                                                    /s/ Jennifer Pafiti
18
                                                    Jennifer Pafiti (SBN 282790)
19                                                  1100 Glendon Avenue, 15th Floor
20                                                  Los Angeles, CA 90024
                                                    Telephone: (310) 405-7190
21                                                  Email: jpafiti@pomlaw.com
22
                                                    POMERANTZ LLP
23                                                  Jeremy A. Lieberman
24                                                  J. Alexander Hood II
                                                    Jonathan Lindenfeld
25
                                                    600 Third Avenue, 20th Floor
26                                                  New York, New York 10016
27
                                                    Telephone: (212) 661-1100
                                                    Facsimile: (212) 661-8665
28                                                  Email: jalieberman@pomlaw.com
29
30
31
     Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 44 of 46 Page ID #:44



 1
                                               ahood@pomlaw.com
                                               jlindenfeld@pomlaw.com
 2
 3
 4                                             POMERANTZ LLP
 5                                             Patrick V. Dahlstrom
                                               10 South La Salle Street, Suite 3505
 6
                                               Chicago, Illinois 60603
 7                                             Telephone: (312) 377-1181
                                               Facsimile: (312) 377-1184
 8
                                               Email: pdahlstrom@pomlaw.com
 9
10                                             Attorneys for Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 45 of 46 Page ID #:45
Case 8:19-cv-00798-JLS-KES Document 1 Filed 04/30/19 Page 46 of 46 Page ID #:46



  KushCo Holdings, Inc (KSHB)                                              May, Joe, W.

                                  List of Purchases and Sales

                           Purchase              Number of            Price Per
         Date               or Sale              Shares/Unit         Share/Unit

             1/8/2019            Purchase                       20                $6.0000
